Citation Nr: 1713846	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  08-17 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for residuals status-post head cyst removal, to include scar.

2. Entitlement to service connection for a bilateral foot disorder, to include as secondary to service-connected callus at right plantar 1st great toe. 

3. Entitlement to service connection for a lumbar spine disorder.

4. Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1988 to September 1992.

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions in September 2006 and February 2008 by the Department of Veterans Affairs (VA) Atlanta, Georgia, Regional Office (RO).  Notices of disagreement were received in October 2006 and June 2008.  A statement of the case was issued in May 2008 and a supplemental statement of the case was issued in March 2009. VA Form 9s were received in June 2008 and June 2009.

In October 2011, the Veteran testified before a Veterans Law Judge who has since retired.  A transcript of the hearing is of record.  

This case was previously before the Board in April 2012 and March 2014 when it was remanded for additional development.  In March 2016 the Board again remanded this case in order to provide the Veteran the right to testify at a new hearing.

In September 2016, the Veteran testified during a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing system.

FINDINGS OF FACT

1. The Veteran had an occipital cyst excised while in service. 

2. The evidence of record is at least in relative equipoise that the Veteran's residuals from a head cyst removal are etiologically related to the occipital cyst excision noted in service.

3. The Veteran's furuncle did not begin in service and was not otherwise caused by his military service, to include the occipital cyst excision noted in service.

4. The Veteran's bilateral foot disorder, to include plantar fasciitis, tinea pedis, and calcaneal spur, did not begin in service and was not otherwise caused by his military service.

5. The Veteran's bilateral foot disorder, to include plantar fasciitis, tinea pedis, and calcaneal spur, is not proximately due to or aggravated by the Veteran's service-connected callus at right plantar 1st great toe.

6. The Veteran's lumbar spine disorder, to include mild lumbar spondylosis at L4-5, did not begin in service and was not otherwise caused by his military service.

7. An acquired psychiatric disorder, including a depressive disorder not otherwise specified, did not begin in service and was not otherwise caused by the Veteran's military service.

8. The Veteran does not have PTSD caused by any event that occurred during his military service.

9. A personality disorder is a developmental defect which is not a disease or injury within the meaning of applicable legislation governing claims for service connection.


CONCLUSIONS OF LAW

1. With the resolution of reasonable doubt in favor of the Veteran, the criteria for establishing service connection for residuals from a head cyst removal have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2. The criteria for establishing service connection for a bilateral foot disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

3. The criteria for establishing service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

4. The criteria for establishing service connection for an acquired psychiatric disorder, to include depression and PTSD, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

5. Service connection for a personality disorder is precluded by law.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303(c) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
	
Specifically, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of letters sent in March 2006 and July 2007, prior to the initial unfavorable decisions by the RO.  Such letters advised the Veteran of the evidence and information necessary to substantiate his claims.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information.  

VA has obtained service treatment records and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issue decided below have been obtained and associated with the Veteran's electronic claims file.

The Veteran has been provided with VA examinations that address the contended causal relationships between the claimed disabilities and active service.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a matter that allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§3.326, 3.327, 4.2.

Additionally, the Board finds that there has been substantial compliance with its March 2014 and March 2016 remand directives.  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Laws and Regulations

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in thee active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection, there must competent, credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus, or link, between the current disability and the in-service disease or injury and the present disease or injury. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established on a presumptive basis for certain chronic diseases, such as psychoses, if such diseases are shown to have been manifested to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Where the Veteran asserts entitlement to service connection for a chronic disease by there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic diseases is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331,1338-39 (Fed. Cir. 2013).  See 38 C.F.R. § 3.309(a).  Although psychoses is included in the list of chronic diseases under 38 C.F.R. § 3.309(a), depression and PTSD are not included in the definition of psychoses for certain VA purposes.  38 C.F.R. § 3.384 (2016).

For disabilities that are not service-connected under 38 C.F.R. § 3.303(b), the avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a diseased that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  See Walker, 708 F.3d at 1338-39.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. §3.303(d).

Service connection may also be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. §§3.310(a)-(b); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993) (explaining 38 C.F.R. §3.310(a)); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (explaining 38 C.F.R. §3.310(b)).

In order to establish service connection for a disability on a secondary basis, there must be (1) medical evidence a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection, or link between, the current disability and the service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time that supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within range of probability as distinguished from pure speculation or remote possibility. See 38 C.F.R. §3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Rather, the Board's analysis below will focus specifically on what evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Factual Background

In May 1988, the Veteran completed a medical prescreening form and checked "No" for "Back trouble," "Impaired use of arms, legs, hands and feet," and "Been treated for a mental condition."  The Veteran's service treatment records include an enlistment examination from June 1988 that indicated a normal clinical evaluation for his "Head, face, neck and scalp," "Feet, spine, other musculoskeletal," and "Psychiatric."  In September 1988, the Veteran sought medical treatment for a subdermal, semi-mobile, non-tender cyst-like mass.  The Veteran's medical records in March 1989 contain a note regarding a cyst with discharge on the posterior part of the Veteran's cranium for the last 1-2 years.  The cyst was excised in a minor surgery in March 1989.  The Veteran was seen again the day following surgery for a follow up on the cyst excision. The wound was noted to be healing well and the sutures were intact.  Later in March 1989, the Veteran was seen again to remove the sutures from his cyst excision procedure.  No signs of infection were found.

In May 1991, the Veteran reported for medical care complaining of sore feet, possible blisters, and having difficulty walking.  The medical examiner commented that no blisters were noted, but there were callouses on both great toes and the balls of both of the Veteran's feet.  The callouses were shaved down and the Veteran was given orders not to run for three days.  Later in May 1991, the Veteran reported for medical care due to lower back trauma caused by him falling off of his bunk bed.  The Veteran reported that the bones around the bottom of his spine hurt and that he could not sit normally.  The medical examiner noted that the Veteran kept rising up off his seat because of the pain.  The examiner added that there was a contusion over the right sacrum.  In August 1991, the Veteran reported for medical care with complaints of a cyst on his neck.  The medical examiner noted a 3 cm. cystic mass and also noted a furuncle.  The patient was again seen for medical care three days later in August 1991 for a follow up on the cyst.  The medical examiner again noted a furuncle and recommended that the Veteran was to continue taking medication.

The Veteran's post-service treatment records include a May 2005 visit to a VA medical center with complaints of feeling depressed.  He was diagnosed with depression by the medical examiner at that time.  In September 2005, the Veteran again reported to a VA medical center for an evaluation of his depression and to report symptoms of low back pain.  The Veteran stated that the war in Iraq and Hurricane Katrina have made him upset and reflective about life.  He also complained of lumbosacral pain that is exacerbated by work and relieved by rest.  In December 2005, the Veteran's VA medical records indicate evidence of probable sacralization of the L5 vertebral body with minimal facet arthrosis at the lumbosacral joint based on the results of an L-spine plain film study.
In June 2007 the Veteran was diagnosed with PTSD and Major Depressive Disorder (MDD) by a VA staff physician.  The physician sent a letter in July 2007 stating that the Veteran is diagnosed with PTSD and MDD due to his combat exposure in the Persian Gulf War.  She also determined that his current global assessment of functioning was at 55.

The Veteran sought treatment for intermittent problems with his feet at a VA medical center in September 2007.  The Veteran was seen again for pain in his back and feet on numerous occasions including in November 2009, May 2010, and December 2011. 

In May 2012, the Veteran was provided VA examinations for his skin, back, feet, and mental health.  In regard to the Veteran's skin, the medical examiner diagnosed the Veteran with pseudo folliculitis barbae, but did not find any cysts or boils on the Veteran's head or neck.  The examiner concluded that the Veteran's claimed residuals from a cyst removal were less likely than not incurred in or caused by service.  The examiner stated that there are no residuals of a furuncle or cyst noted during the examination.  She also concluded that the Veteran's current skin condition of pseudo folliculitis is not related to the Veteran's in-service treated conditions.

In regards to the Veteran's claimed back condition, the May 2012 VA examiner diagnosed the Veteran with mild lumbar spondylosis at L4-5.  The Veteran reported the fall from his bunk bed in 1991 while in service as the cause of his lower back pain.  The Veteran also reported a motor vehicle accident in 1998 where he was hit from behind and had to seek treatment from a chiropractor as well as his physical strenuous work as a fork lifter beginning in around 2005 as causes of irritation to his spine.  The examiner concluded that the Veteran's lumbar spine disability was less likely than not incurred in or caused by service.  She based her conclusion on the fact that the Veteran's sacrum x-ray after his fall in service was normal.  The Veteran's injury was a contusion to the right sacrum and there were no other complaints of back problems subsequent to that incident.  The examiner reasoned that a contusion is a soft tissue injury that usually resolves without sequalea.  She noted the Veteran's reports of a motor vehicle accident and working as an equipment operator involving heavy lifting in her analysis and added that there is no evidence of an old fracture.

In regards to the Veteran's claimed bilateral foot condition, the Veteran reported dry sweaty feet with cramps to all toes at the May 2012 VA examination.  He stated that these symptoms have been ongoing since service.  The examiner diagnosed the Veteran with tinea pedis, callosities and minimal bilateral calcaneal spurring.  She concluded that the Veteran's persistent right plantar 1st great toe metatarsophalangeal area callus is as least as likely as not related to the Veteran's in service trimmed callus.  The examiner added that the Veteran's other diagnosed conditions of tinea pedis and calcaneal spurring are less likely related to his callus removal in service and developed years after active duty.

The Veteran was provided a psychiatric examination in May 2012 by a licensed psychologist.  The psychologist diagnosed the Veteran with depressive disorder NOS and antisocial personality disorder.  The psychologist did not diagnose the Veteran with PTSD.  The Veteran stated in this examination that he was never deployed in a combat zone and that the most stressful aspect of his military career was standing guard duty for 16 hours a day.  The Veteran was administered three psychological tests and the psychologist concluded that the Veteran's responses indicated he attempted to portray himself in an especially negative manner by exaggerating symptoms, complaints, and/or impairment.  She further noted that the Veteran scored well above the cut off for diagnosis of PTSD which is indicative of an exaggerating style.  The psychologist stated that overall, the Veteran's psychological testing results indicated a tendency to over-report and/or feign symptoms of mental illness.  The Veteran's claimed stressors of a blown up truck that killed a friend at another base and an artillery round that got loose and killed soldiers at Ft. Still were found not adequate to support a diagnosis of PTSD because the events occurred stateside and there was no hostile military or terrorist activity involved.  The psychologist concluded that the Veteran's diagnosed antisocial personality disorder is less likely as not caused by or a result of his military service because the symptoms were present during his teen years and prior to active duty.  She also concluded that the Veteran's diagnosed depressive disorder NOS is less likely as not related to his military service because the Veteran has alternatively described the onset of his symptoms as 1992, 1998, and 2004.  Given the Veteran's propensity to exaggerate and/or feign, the psychologist concluded that it is most likely that his depressive symptoms did not begin in the last year of his military service (i.e. 1992) and were more likely to have begun in 2004, as originally reported.

In a March 2013 addendum opinion to the May 2012 VA examination regarding the Veteran's bilateral foot conditions, a VA medical examiner provided the conclusion that the Veteran's diagnosed foot conditions are less likely than not incurred in or caused by the Veteran's service-connected 1st great toe callus.  The March 2013 medical examiner provided the rationale that plantar fasciitis is caused by repetitive impact on the heel, tinea pedis is contracted by contact with spores from infected individuals, and with a calcaneal spur, literature suggests possible risk factors include obesity, prolonged standing or jumping, flat feet, or reduced ankle dorsiflexion.

The Veteran was provided a VA examination in April 2014 to evaluate his mental conditions.  The clinical psychologist that conducted the examination found a diagnosis for MDD, recurrent, severe.  No other mental disorder was diagnosed.  The psychologist concluded that the Veteran's MDD is less likely as not incurred in or a result of military service.  She reasoned that a review of the service personnel and treatment records reveal no complaints or signs of mental or emotional distress, or identification of a need for mental health treatment.  Thus, there is no evidence of a nexus between military service and the current diagnosis.

In May 2014, the Veteran was provided another VA examination for his skin conditions.  The examiner diagnosed the Veteran with residuals of a head cyst removal and a furuncle.  She noted that the Veteran has been treated with topical corticosteroids and erythromycin for a constant/near-constant duration in the past 12 months.  The examiner additionally noted that the cyst from 1990 has completely healed with the healed area having a soft tissue measuring 2 x 1.5 cm.  The scar was found to be superficial, stable, with no discoloration noted.  No furuncle was noted to the nape of the Veteran's neck.  The examiner concluded that the residuals from the head cyst removal were at least as likely as not incurred in or caused by the claimed in-service injury, event or illness based on a review of the Veteran's service treatment records and noted treatments for an occipital cyst excision.  The examiner concluded that the Veteran's diagnosis for a furuncle was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  She provided the rationale that an excision/removal of a cyst will not cause a furuncle or the development of a furuncle.  She added that according to medical literature a furuncle is the term used to describe an inflamed or infected follicle of hair.

In a June 2014 medical opinion regarding the Veteran's claimed back and bilateral foot conditions, a VA staff physician concluded that the newly received medical records in the Veteran's file do not change any aspect of the previous opinions.  She added that the new medical records reviewed do not add any additional information that would change the prior medical opinions regarding the Veteran's back and feet conditions.

In December 2014 the Veteran was provided another VA examination to evaluate his claimed mental conditions.  The clinical psychologist conducting the examination found a diagnosis for unspecified depressive disorder NOS and personality disorder NOS.  A diagnosis for PTSD was not found because the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM-5 criteria.  The psychologist found that the Veteran's claimed stressors of his military occupational specialty (MOS) of a 13 Bravo and being on drill status and subjected to loud noise was not adequate to support a diagnosis for PTSD.  The psychologist concluded that the Veteran's unspecified depressive disorder is less likely than not related to or incurred by military service.  She based her conclusion on the fact that the Veteran's service treatment records are silent for complaints of psychiatric illness or mental health symptoms.  She added that there is essentially no documentation to connect the Veteran's current depression to his military service some 20 years ago.

Analysis

A. Residuals of head cyst removal

Upon review of the foregoing evidence, the Board concludes that the Veteran is entitled to service connection for residuals status-post head cyst removal, to include scar.

The Veteran has consistently asserted that the cyst excision he had while in service is the cause of his current irritation and has led to flare ups of his skin condition.  He claims that he has occasional swelling to the cyst removal site.  The Veteran is competent to report such symptoms as irritation and swelling that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

The Veteran's service treatment records show documented complaints and treatment of his cyst, as well as the surgical excision procedure, including his follow up care.

In the May 2014 VA examination, the examiner diagnosed the Veteran with residuals of a head cyst removal and a furuncle.  While the examiner provided a negative nexus opinion regarding the furuncle diagnosis, she provided a positive nexus opinion regarding the residuals of a head cyst diagnosis.  The May 2014 examiner concluded that the Veteran's residuals from the head cyst removal was at least as likely as not incurred in or caused by the claimed in-service injury.  The examiner's opinion was based on the Veteran's service treatment records that documented the Veteran's complaints and treatment for the Veteran's cyst both prior to and post the excision procedure.  

The well documented treatment of the Veteran's cyst in service as well as the May 2014 VA examination containing a medical diagnosis and a positive nexus opinion regarding the residuals of a head cyst satisfy the requirements in establishing service connection here.  In view of that and with the resolution of reasonable doubt in favor of the Veteran, service connection for residuals status-post head cyst removal, to include scar is warranted. 

B. Bilateral Foot Disorder

The Veteran claims that he has developed foot conditions as a result of his service in the field while in Grafenberg, Germany, during cold winter months.  He contends that sometimes his feet would get wet in the extreme cold temperatures and this led to him having frozen feet, causing him to walk with a small limp.  He also claims that he wears special insoles and takes pain medication to treat his condition.  See September 2016 Board hearing transcript.  The Veteran also contends that he was diagnosed with trench feet while in service and was prescribed cream and a profile for no standing or running for two days.  He also reported banging his feet a lot at work while pushing and pulling heavy metal equipment.  See May 2012 VA examination.

Upon review of the foregoing evidence, the Board concludes that the Veteran is not entitled to service connection for a bilateral foot disorder, claimed as chronic trench foot.

As an initial matter, the Board notes that the Veteran has been diagnosed with tinea pedis, callosities, bilateral calcaneal spurring, and plantar fasciitis.  As such, the Board finds that the current disability element is established. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Thus, the issue turns upon whether there is evidence of an event, injury, or disease in service, or caused by a service-connected disability.  If so, evidence of a nexus between the claimed in-service disease or injury and the present disability, or evidence of a nexus between the service-connected disability and the present disability is required for the establishment of service connection.

The Veteran's service treatment records show treatment for callouses in May 1991.  During the pendency of this appeal, the Veteran has been granted service connection for his right great toe callus, as the May 2012 VA examiner found that this condition was related to his in-service callous condition.
The Veteran's claim for service connection includes his own assertion that his current bilateral foot disorders are related to his military service.  The Board does not doubt the sincerity of the Veteran's beliefs that his current bilateral foot disorders are related to service, however, his opinion that his current disability is causally related to active service is not competent evidence required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Rather, medical evidence on this point is required.

In the May 2012 VA examination, the examiner found that the Veteran's tinea pedis and bilateral calcaneal spurring were less likely than not related to his callus removal in service and had developed years after active duty.  After the Veteran was service-connected for his callosities diagnosis, an addendum opinion was requested to discuss the Veteran's foot diagnoses and their relation to the service-connected condition.  The March 2013 addendum opinion provided the conclusion that the Veteran's diagnosed foot conditions are less likely than not incurred in or caused by the Veteran's service-connected great toe callus.  The March 2013 examiner added that plantar fasciitis is caused by repetitive impact on the heel, tinea pedis is contracted by contact with spores from infected individuals, and a calcaneal spur has possible risk factors that include obesity, prolonged standing, jumping, flat feet, or reduced ankle dorsiflexion.  After recent medical records were added to the Veteran's file, an additional medical opinion was requested to determine if the new records would change any aspect of the previous opinions.  In June 2014, a VA medical examiner provided the opinion that no new information was added that would change the prior medical opinions regarding the Veteran's foot conditions.

The Board finds the above mentioned VA examinations and opinions to be highly probative.  The examiners all thoroughly reviewed the Veteran's record and lay testimony.  The examiners also provided adequate rationales as to why they thought the Veteran's current foot diagnoses are not at least as likely as not caused by or aggravated by his military service or his service-connected right great toe callus.

The above-mentioned opinions have been consistent with the previous medical opinions in the Veteran's record.  The Veteran has not submitted any conflicting evidence or any private medical opinions that are contrary to the VA examiners' conclusions.   As such, service connection cannot be established on either a direct or secondary basis.

While the Board is sympathetic to the Veteran's claim, taking into account all of the relevant evidence of record, the preponderance of the evidence is against a finding of an etiological relationship between the Veteran's bilateral foot disorders and his military service, or his service-connected right great toe callus.  Accordingly, the Board finds that the claim of entitlement to service connection for a bilateral foot disorder, to include as secondary to his service-connected callus at right plantar 1st great toe must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. §5107(b); 38 C.F.R. §3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

C. Lumbar Spine Disorder

The Veteran claims that he has been having low back pain since he fell out of his bunk bed while in service.  He reports symptoms of sharp pain and numbness in his legs.  See September 2016 Board hearing transcript.  
      
Upon review, the Board notes that the Veteran has been a lumbar spine disorder, diagnosed as mild lumbar spondylosis at L4-5.  As such, the Board finds that the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Thus, the issue turns upon whether there is evidence of an event, injury, or disease in service.  If so, evidence of a nexus between the claimed in-service disease or injury and the present disability is required for the establishment of service connection.

The Veteran's service treatment records show treatment for a fall in May 1991.  The medical examiner in May 1991 noted that the Veteran had a contusion over the right sacrum.

The Veteran claims that his current lumbar spine disorder is related to his fall in service.  The Board does not doubt the sincerity of the Veteran's beliefs that his current lumbar spine disorder is related to service, however, his opinion that his current disability is causally related to active service is not competent evidence required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Rather, medical evidence on this point is required.

The Veteran has had many visits to VA medical centers for treatment regarding his back beginning in September 2005.  In a May 2012 VA examination, the examiner found that the Veteran's lumbar spine disability was less likely than not incurred in or caused by service.  The examiner opined that the Veteran's in-service sacrum x-ray was normal and that a contusion is a soft tissue injury that usually resolves without sequalea.  The examiner added that the Veteran reported a motor vehicle accident in 1998 and strenuous work as a fork lifter beginning in 2005.  In June 2014, a medical opinion was provided by a VA examiner after new evidence was added to the Veteran's file.  The June 2014 examiner concluded that the new medical evidence reviewed did not add any additional information that would change the prior medical opinions regarding the Veteran's back condition.

The Board finds the above mentioned VA examinations and opinions to be highly probative.  The examiners all thoroughly reviewed the Veteran's record and lay testimony.  The May 2012 examiner provided an adequate rationale as to why she thought the Veteran's current lumbar spine diagnosis is not at least as likely as not caused by his military service.

The above-mentioned opinions have been consistent with the previous medical opinions in the Veteran's record.  The Veteran has not submitted any conflicting evidence or any private medical opinions that are contrary to the VA examiners' conclusions.   As such, service connection cannot be established for the Veteran's lumbar spine disorder.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. §5107(b); 38 C.F.R. §3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

D. Acquired psychiatric disorder, to include depression and PTSD

The Veteran contends that his combat MOS of field artillery in service has caused him to develop an acquired psychiatric disorder.  He maintains that loud noises trigger him and he has nightmares which make him jump out of sleep.  He also asserts that if he hears a loud clap, he will duck down.  See September 2016 Board Hearing Transcript.  The Veteran also contends that he suffers from PTSD as the result of a firefight where he was sent down range to fire upon the enemy.  He elaborates that upon arrival, he saw many enemy casualties.  He maintains that he has become depressed at the thought of how many people he has killed.  See Veteran's Letter from October 2006.

Upon review, the Board observes that the Veteran has been diagnosed with depression.  In the May 2012 VA examination, the examining psychologist found that the Veteran had attempted to portray himself in an especially negative manner in the psychological tests performed.  She concluded that the Veteran's depression is less likely as not related to his military service, because he has alternatively described the onset of his symptoms as 1992, 1998, and 2004.  The psychologist reasoned that due to the Veteran's propensity to exaggerate and/or feign, the depressive symptoms probably did not begin in the last year of his military service and were more likely to have begun in 2004 as originally reported.  Another VA psychologist in April 2014 also provided a nexus opinion regarding the Veteran's diagnosed depression.  The April 2014 psychologist provided the rationale that the Veteran's service treatment records contain no complaints or signs of mental or emotional distress, thus providing no evidence of a nexus between military service and the current diagnosis.  In December 2014, a different VA psychologist found that the Veteran's depressive disorder is less likely than not related to or incurred by military service.  She also based her conclusion on the lack of complaints of psychiatric illness or mental health symptoms in the Veteran's service treatment records.  The psychologist noted that there was no documentation to connect the Veteran's depression to his military service 20 years ago.

The Board notes that the Veteran was diagnosed with PTSD by a VA doctor in July 2007, based on the Veteran's statements that he was exposed to combat and had fired artillery.

The Board notes that in January 2008, a formal finding of a lack of information required to corroborate stressors associated with a claim for PTSD was added to the Veteran's record.

In June 2008, the Veteran submitted several written statements claiming that his PTSD stressors included a friend drowning in the Rein River, having orders overturned because of his back condition, having facial swelling because of his root canal, and having a large cyst continuously reappear.

In the May 2012 VA examination, the Veteran's claimed PTSD stressors included a truck that blew up and killed his friend on another base and an artillery round that got loose and killed soldiers at Ft. Still.  Both stressors were found to be inadequate to support a diagnosis of PTSD by the examining psychologist.

The Board notes that in June 2012, a formal finding of unavailability was added to the Veteran's record regarding his service in Southwest Asia.  No evidence in the Veteran's record was found to substantiate Southwest Asia service.  See June 2012 Formal Finding of Unavailability.   Subsequently, the Veteran submitted a written statement in June 2012 requesting VA to disregard Southwest Asia service claims he had made during the October 2011 Board hearing.

In the Veteran's April 2014 VA examination, the psychologist did not find a diagnosis for PTSD.

The Board finds the most recent VA examinations from May 2012 and April 2014 to be more probative than the VA doctor's opinion from July 2007.  The May 2012 and April 2014 VA examinations were based on a thorough review of the record subsequent to the formal findings regarding lack of information to corroborate the Veteran's prior claimed PTSD stressors and his service in Southwest Asia. The May 2012 psychologist provided an adequate rationale to the conclusions reached including a discussion of the Veteran's tendency to over-report negative symptoms.  In both examinations, the Veteran was not diagnosed with PTSD.

On the other hand, the Board finds the opinion from the VA doctor in July 2007 to be less probative because the opinion was based on inaccurate facts as conveyed by the Veteran.  The Veteran reported exposure to combat as his PTSD stressor to the July 2007 VA doctor, which has since been found to lack corroborating evidence.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on inaccurate factual premise is not probative).

Additionally, the Board finds that the Veteran's statements regarding his PTSD stressors lack credibility.  The Veteran has continuously reported different stressors, none of which have been verified through corroboration or found adequate for a PTSD diagnosis.  The Veteran has also falsely claimed combat service in the Persian Gulf War, which was later retracted by the Veteran's written statement in June 2012.  The May 2012 VA psychologist also commented that in the various psychological tests performed, the Veteran was found to exaggerate and over-report his symptoms, which directly calls into question the veracity of the results from those tests.  As such, more probative weight is given to the May 2012 and April 2014 VA medical opinions than the Veteran's lay statements regarding his condition.

As regards to the Veteran's diagnosed antisocial personality disorder, it is well to observe that 38 C.F.R. § 3.303(c) proscribes that a personality disorder is not a disease or injury within the meaning of the Veteran's benefits law.  See also 38 C.F.R. § 4.9.  A personality disorder, therefore, is not the type of disease for which VA compensation benefits (i.e., entitlement to service connection) may be awarded.  See Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding "that 38 C.F.R. § 3.303(c), as it pertains to personality disorders, is a valid exercise of the authority granted to the Secretary . . . in 38 U.S.C. § 501).  As such, VA regulations specifically prohibit service connection for a congenital or developmental defect, unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995).  In the absence of such, service connection for a personality disorder is precluded by law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive of the issue before the Board, the claim should be denied because of the lack of legal merit or the lack of entitlement under the law).

While the Board is sympathetic to the Veteran's claim, taking into account all of the relevant evidence of record, the preponderance of the evidence is against a finding of an etiological relationship between the Veteran's psychiatric disorders and his military service.  Accordingly, the Board finds that the claim of entitlement to service connection for an acquired psychiatric disorder, to include depression and PTSD must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. §5107(b); 38 C.F.R. §3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for residuals status-post head cyst removal, to include scar is granted.

Entitlement to service connection for a bilateral foot disorder, to include as secondary to service-connected callus at right plantar 1st great toe is denied.

Entitlement to service connection for a lumbar spine disorder is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include depression and PTSD is denied. 




____________________________________________
DEBORAH SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


